Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00428-CR

                                  Shawn Michael LEWIS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CR-2755
                           Honorable Pat Priest, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 16, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice